DETAILED ACTION
This Final Office action is in response to Applicant’s Amendment on 11/23/2021.  Claims 1-13 are pending.  The earliest effective filing date of the present application is 09/26/2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "in at least one of the objects" in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim.  To be clear, prior to this Applicant recites “a plurality of objects” and “a contained object”.  Based on the different wording (“a plurality of objects” and “objects”), it is unclear to the examiner which of these recitations Applicant is referring to with the “the objects”.  This renders the claim indefinite.  The examiner recommends amending the claim to include “the plurality of 
Claim 5 recites “the at least one of the objects corresponding to the plurality of points is displayed, instead of the plurality of objects respectively corresponding to the plurality of points.”  This renders the clam indefinite because Applicant does not recite “at least one of the objects corresponding to the plurality of points” in the previous claims or claim limitations.  Therefore there is a lack of proper antecedent basis for this term.  Appropriate correction is required. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) generate and output of an inventory status display to show points on a supply chain, and where images are displayed, where this is found to be a method of organizing human activity. This judicial exception is not integrated into a practical application because the additional elements of “at least one memory” and “at least one processor” act as tools to implement, or carry out, the underlying abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  There is nothing in the dependent claims that changes this analysis.  The dependent claims add more abstract idea, and further where the processor carries out the abstract idea.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-13 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by U.S. Pat. Pub. No. 2018/0285810 to Ramachandran et al. (“Ramachandran”).

With regard to claims 1, 12, and 13, Ramachandran discloses the claimed processing apparatus comprising: 
 	at least one memory configured to store one or more instructions (see e.g. [0025]); and 
 	at least one processor configured to execute the one or more instructions to (see e.g. [0007]): 
 	generate and output an inventory status screen on which an inventory status at each of a plurality of points in a supply chain is displayed (see e.g. Fig. 17

    PNG
    media_image1.png
    219
    674
    media_image1.png
    Greyscale
), 
 	wherein on the inventory status screen, a plurality of objects respectively corresponding to the plurality of points are displayed so that an appearance order of the points in the supply chain can be identified (see e.g. Fig. 17

    PNG
    media_image1.png
    219
    674
    media_image1.png
    Greyscale
where the appearance order is from FARM, 4:13PM Aug. 31, 2017 and monitored events and time to ARRIVED object at 8:29 PM Sep. 1, 2017), and 
 	wherein an image of a container having a size corresponding to an optimal inventory quantity or an optimal inventory value (see Fig. 17, see optimal inventory value at quality score and Salty/Sweet/Acidic optimal values as shown, where the examiner notes that the salty/sweet/acidic object relates to the time of production such as at FARM point in time; see also the image of the bottle with inventory at Fig. 17, 1702, where this corresponds to the optimal inventory value as well 
    PNG
    media_image2.png
    156
    662
    media_image2.png
    Greyscale
; the examiner notes that an image is a visual representation of something), and an image of a contained object having a size corresponding to a current inventory quantity or a current inventory value are displayed in at least one of the objects (see Fig. 17, where within the FARM Object is an image of the product: 
    PNG
    media_image3.png
    181
    608
    media_image3.png
    Greyscale
). 
 
With regard to claim 2, Ramachandran further discloses where the contained object is stored in the container on the inventory status screen (see e.g. Fig. 17, where e.g. the contained object is in the container of at least a truck at start of journey from farm to arrived at destination

    PNG
    media_image4.png
    179
    166
    media_image4.png
    Greyscale
). 
 
With regard to claim 3, Ramachandran further discloses where the processor is further configured to execute the one or more instructions to generate the inventory status screen on which at least one of the object, the image of the container, or the image of the contained object is displayed so that a ratio of the current inventory quantity or the current inventory value to the optimal inventory quantity or the optimal inventory value can be identified (see Fig. 17, where optimal inventory value can be identified 

    PNG
    media_image5.png
    224
    648
    media_image5.png
    Greyscale
). 
 
With regard to claim 4, Ramachandran further discloses to generate the inventory status screen on which at least one of the object, the image of the container, or the image of the contained object is displayed with a color according to the ratio of the current inventory quantity or the current inventory value to the optimal inventory quantity or the optimal inventory value (see [0146]). 
 
With regard to claim 5, Ramachandran further discloses to generate the inventory status screen on which one object corresponding to the plurality of points is displayed (see Fig. 17, Produce Type Cherry Tomato; Cultivar SunGold), instead of the plurality of objects respectively corresponding to the plurality of points, and wherein another image of the container having the size corresponding to the optimal inventory quantity or the optimal inventory value at the entirety of the plurality of points (see Fig. 17, when product reaches final destination), and another image of the contained object having the size corresponding to the current inventory quantity or the current inventory value at an entirety of the plurality of points are displayed in the one object corresponding to the 
 
With regard to claim 6, Ramachandran further discloses where a graph showing a temporal change of the current inventory quantity or the current inventory value at the point is displayed in the object (see Fig. 17, 


    PNG
    media_image6.png
    151
    105
    media_image6.png
    Greyscale
 temperature flag value). 
 
With regard to claim 7, Ramachandran further discloses where a text showing details of the point is displayed in the object (see Fig. 17, 
    PNG
    media_image6.png
    151
    105
    media_image6.png
    Greyscale
). 
 
With regard to claim 8, Ramachandran further discloses to generate the inventory status screen on which the plurality of objects are displayed so that an appearance order of the points in the supply chain can be identified (see Fig. 17 
    PNG
    media_image7.png
    176
    674
    media_image7.png
    Greyscale
).  
 
With regard to claim 9, Ramachandran further discloses to generate the inventory status screen on which a plurality of frames respectively corresponding to a plurality of groups are displayed (see Fig. 17, where the frames are “Product” frame, “Farm” frame and “Distribution” frame) and the objects corresponding to the points that belong to the respective groups are displayed in the plurality of frames (the objects, or tomatos, and information thereof, is displayed). 
 
With regard to claim 10, Ramachandran further discloses to generate the inventory status screen on which the plurality of frames are displayed so that an appearance order of the groups in the supply chain can be identified (see Fig. 17). 
 
With regard to claim 11, Ramachandran further discloses to generate the inventory status screen on which the plurality of frames are displayed so that a ratio of the current inventory quantity or the current inventory value to the optimal inventory quantity or the optimal inventory value at the entirety of the points that belong to the respective groups can be identified (see Fig. 17, see above). 
 
Response to Arguments
Applicant's arguments filed 11/23/2021 have been fully considered but they are not persuasive.
The examiner has withdrawn the previous 112 rejections based on the amendments provided.  The examiner has included new 112 rejections that are based on the amendment made in the most recent office action.  
For the 101 rejection, Applicant argues that the claims are not directed to an enumerated abstract idea.  The examiner respectfully disagrees.  The claims are directed to the method of organizing human activity, as found above.  To be clear, the examiner refers to for the “generate and output” limitation, an employee could draw this up.  See Applicant’s Specification at [0045] referring to Fig. 6 and discussing how such a container can be “drawn” and the like.  Yes, the claims include this drawing to be performed by a computer but that’s where the “apply it” comes into play.  Getting back to the abstract idea, exemplary claim 1 further recites wherein a display shows a plurality of objects corresponding to points and they are in order of appearance.  Again, an employee could draw this with pen and paper, therefore this organizes that employees/human activity.  The claim further discusses specifics of the drawing.  This is simply generating a display with an “apply it” computer processor limitation.  The examiner recommends reciting the claim with much more specificity into how these determinations are made, what is being dynamically adjusted, etc.  The examiner notes that no new matter may be added.  
For the arguments relating to the prior art, the examiner has addressed these and the amendments in the rejections above. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER LUDWIG/Primary Examiner, Art Unit 3687